

	

		II

		109th CONGRESS

		1st Session

		S. 344

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. DeWine introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To link recidivist penalties for certain drug

		  crimes.

	

	

		1.Prior

			 offenses

			(a)Distribution to

			 minorsSection 418(b) of the Controlled Substances Act (21 U.S.C.

			 859(b)) is amended by inserting , section 419, or section 420

			 after subsection (a) of this section.

			(b)Distribution

			 near schoolsSection 419(b) of the Controlled Substances Act (21

			 U.S.C. 860(b)) is amended by inserting , section 418, or section

			 420 after subsection (a) of this section.

			(c)Employment of

			 minorsSection 420(c) of the Controlled Substances Act (21 U.S.C.

			 861(c)) is amended by inserting , section 418, or section 419

			 after subsection (a) of this section.

			

